Opinion issued September 19, 2013




                                           In The

                                   Court of Appeals
                                          For The

                              First District of Texas
                                ————————————
                                   NO. 01-13-00686-CV
                                ———————————
                        IN RE MELONY A. MALONE, Relator



               Original Proceeding on Petition for Writ of Mandamus


                              MEMORANDUM OPINION

         Relator, Melony A. Malone, has filed a petition for writ of mandamus,

challenging the trial court’s failure to rule on her motion to enforce a mediated

settlement agreement and Rule 11 agreement.1




1
    The underlying case is Weltz v. Citimortgage Inc., No. 2011-60615 in the 270th District
    Court of Harris County, Texas, the Honorable Brent Gamble presiding.
      On September 16, 2013, Malone filed a “Notice of Order From Trial Court,”

stating that the trial court had ruled on her motion and that this mandamus

proceeding is now moot.

      Accordingly, we dismiss the petition for writ of mandamus as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Massengale.




                                        2